20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 1 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 2 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 3 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 4 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 5 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 6 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 7 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 8 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 9 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 10 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 11 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 12 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 13 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 14 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 15 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 16 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 17 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 18 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 19 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 20 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 21 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 22 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 23 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 24 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 25 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 26 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 27 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 28 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 29 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 30 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 31 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 32 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 33 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 34 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 35 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 36 of 37
20-01013-aih   Doc 6   FILED 03/09/20   ENTERED 03/09/20 13:12:03   Page 37 of 37
